FILED
                            NOT FOR PUBLICATION                                 APR 22 2015

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RODNEY L. GARROTT,                                No. 14-35076

              Petitioner - Appellant,             D.C. No. 2:13-cv-00887-BHS

  v.
                                                  MEMORANDUM*
PAT GLEBE,

              Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                             Submitted April 6, 2015**
                               Seattle, Washington

Before: HAWKINS, RAWLINSON, and CALLAHAN, Circuit Judges.

       Washington state prisoner Rodney Garrott appeals the district court’s denial

of his habeas corpus petition. Garrott alleges that a Department of Corrections

official falsely accused him of prison infractions, resulting in a loss of Earned


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Release Time (ERT) without due process of law. The Washington Supreme Court

found that Garrott’s loss of ERT was not the result of disciplinary proceedings, and

that he had received the limited due process to which he was entitled under

Washington state law. The district court denied Garrott’s petition and dismissed

the action. This court granted a limited certificate of appealability to consider (1)

whether Wash. Rev. Code §§ 72.09.130 and 9.94A.729 create a protected liberty

interest in the eligibility to earn early release credits, and (2) whether appellant

received due process. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and

2253 and we affirm the district court’s denial of habeas relief.

      1.     Although a district court’s denial of a habeas petition is reviewed de

novo, Hernandez v. Holland, 750 F.3d 843, 852 (9th Cir. 2014), cert. denied sub

nom. Hernandez v. Biter, 135 S. Ct. 253 (2014), the Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA) prevents this court from reversing a state

court’s denial of habeas relief unless the relevant state court decision is (1)

“contrary to, or involved an unreasonable application of, clearly established

Federal law,” or (2) “was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d).

      2.     We do not reach the issue of whether Wash. Rev. Code §§ 72.09.130

and 9.94A.729 create a protected liberty interest in the eligibility to earn early


                                           2
release credits because the Washington Supreme Court found that Garrott’s loss of

ERT was not the result of the challenged disciplinary proceedings. ER 46.

Department of Corrections records reflect that Garrott failed to earn ERT between

March 1, 2011 and May 1, 2011 because he failed to participate in available

education and work programs. See Wash. Rev. Code § 72.09.130(2); Wash.

Admin. Code § 137-30-030(3). The record contains no convincing evidence to the

contrary.

      Garrott attempts to attribute this loss to sanctions imposed as a result of an

April 12, 2011 disciplinary infraction, however, his sixteen-day stay in segregation

cannot explain his ten-day loss of ERT. If an inmate spends twenty days or more

in segregation in one calendar month, he is ineligible to earn ERT for that month.

Wash. Admin. Code § 137-30-030(3)(c)(ii)–(iv). Although Garrott spent only

sixteen days in segregation, beginning April 12, 2011, he lost ERT for the months

of March and April. It is implausible to attribute Garrott’s loss of ERT to his

disciplinary sanctions. Accordingly, the state court’s factual determination is not

unreasonable and therefore may not be disturbed. See 28 U.S.C. § 2254(d)(2).

      3.     Garrott has not shown that he was denied due process. The

Washington Supreme Court held that Garrott’s disciplinary proceedings provided

the minimal due process required by Washington state law. See In re Grantham,


                                          3
227 P.3d 285, 292 (Wash. 2010) (en banc). Although Garrott alleges that false

testimony was provided against him during these proceedings, Garrott provided no

convincing evidence to contradict the hearing officer’s credibility determinations

or to show that the state court’s reliance upon those determinations was

unreasonable. Nor has Garrott shown that it is clearly established federal law that

a prisoner has a right to be free from false accusations. See, e.g., Freeman v.

Rideout, 808 F.2d 949, 951–52 (2d Cir. 1986) (“The prison inmate has no

constitutionally guaranteed immunity from being falsely or wrongly accused of

conduct which may result in the deprivation of a protected liberty interest.”);

Hanrahan v. Lane, 747 F.2d 1137, 1139–41 (7th Cir. 1984) (“[A]n allegation that a

prison guard planted false evidence which implicates an inmate in a disciplinary

infraction fails to state a claim for which relief can be granted where the procedural

due process protections . . . are provided); Sprouse v. Babcock, 870 F.2d 450, 452

(8th Cir. 1989) (“Sprouse’s claims based on the falsity of the charges and the

impropriety of Babcock’s involvement in the grievance procedure, standing alone,

do not state constitutional claims.”).

      The district court’s denial of habeas relief is AFFIRMED.




                                          4
                                           FILED
Garrott v. Glebe, Case No. 14-35076        APR 22 2015
Rawlinson, Circuit Judge, concurring:   MOLLY C. DWYER, CLERK
                                         U.S. COURT OF APPEALS

     I concur in the result.